Case: 14-40276      Document: 00512933304         Page: 1    Date Filed: 02/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40276
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILLIAM HENRY HARRISON, also known as Wayne Green,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:99-CR-2-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       William Henry Harrison has filed a motion for leave to proceed in forma
pauperis (IFP) on appeal from the district court’s denial of his motion for a writ
of coram nobis. The district court denied his motion to proceed IFP on appeal,
certifying that the appeal was not taken in good faith. By moving in this court
for IFP status, Harrison is challenging the district court’s certification. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40276       Document: 00512933304   Page: 2   Date Filed: 02/10/2015


                                  No. 14-40276

      The district court based its decision that the appeal was not taken in
good faith in part on its determination that Harrison had not alleged sufficient
lingering civil disabilities to warrant coram nobis relief. In his brief in this
court, Harrison contends that he should not have to make this showing, but he
is incorrect. We have explained that a movant seeking a writ of coram nobis
must allege that he suffers from lingering civil disabilities as a result of his
conviction. United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998). In his
brief in this court, Harrison has not identified any lingering civil disabilities,
much less has he presented a nonfrivolous issue that they are sufficient to
entitle him to relief.
      Additionally, he has not adequately refuted the district court’s
determination that there is no arguable issue that he suffered a complete
miscarriage of justice. The writ of coram nobis is an extraordinary remedy that
a federal court will grant only in compelling circumstances to correct
fundamental error and avoid a complete miscarriage of justice. United States
v. Morgan, 346 U.S. 502, 512 (1954); Dyer, 136 F.3d at 422, 430; Jimenez v.
Trominski, 91 F.3d 767, 768 (5th Cir. 1996).       Harrison contends that the
chemist who testified at his trial on drug charges lied about the procedure used
to test several bundles found to be cocaine. Harrison urges that the testimony
is contradicted by the chemist’s own notes and that the Government knew that
the chemist testified falsely. Harrison raised this same argument in 2005 in
his motion for a new trial, which the district court denied. See Dyer, 136 F.3d
at 422 (explaining that coram nobis relief is not a substitute for appeal).
Moreover, a review of the chemist’s notes and his trial testimony reveals no
inconsistency or any basis to conclude that the chemist committed perjury.
Harrison has not shown an arguable issue that the use of perjured testimony




                                        2
     Case: 14-40276      Document: 00512933304     Page: 3   Date Filed: 02/10/2015


                                    No. 14-40276

resulted in a complete miscarriage of justice. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983)
          To the extent that Harrison attempts to press a claim that the
Government failed to turn over to the defense a copy of the chemist’s report
before trial in violation of Brady v. Maryland, 373 U.S. 83 (1963), he did not
address the issue in his motion for coram nobis relief and raised it for the first
time in his motion for reconsideration in the district court; thus, we decline to
address it. See Lincoln Gen. Ins. Co. v. De La Luz Garcia, 501 F.3d 436, 442
(5th Cir. 2007).
          The remainder of Harrison’s arguments focus on his diligence in seeking
relief.     His request to proceed IFP on appeal “must be directed solely to
the . . . reasons for the certification decision,” Baugh, 117 F.3d at 202, and the
district court did not cite Harrison’s lack of diligence as a reason that his appeal
was not taken in good faith.
          This appeal is without arguable merit, and thus, Harrison’s motion to
proceed IFP is DENIED. See Howard, 707 F.2d at 220. Because the appeal is
frivolous, it is DISMISSED. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
The Government’s motion for access to sealed documents is DENIED as
unnecessary.




                                         3